DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on August 25, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "abnormal growth conditions" in claim 1 is a relative term which renders the claim indefinite.  The term "abnormal growth conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification, for example, defines “abnormal growth condition” as “any undesirable growth of plants 124 within grow chamber 122” (page 16, [0062]). What is considered undesirable for one user may not be consistent with what is considered undesirable for another user. 
Claims 2-14 are rejected for being dependent on a rejected base claim. 
Claims 5 and 6 recite the limitation “the user manipulation” in lines 2 and 1, respectively.  There is insufficient antecedent basis for these limitation in the claims. For purposes of examination on the merits, claim 5 is being interpreted as “…wherein the user notification includes instructions related to a user manipulation” and claim 6 is being interpreted as being dependent on the “user manipulation” recited in claim 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al (WO-2019237203-A1).
claim 1, Martin et al discloses a gardening appliance, comprising:
a liner (“the growing apparatus may comprise a shield, hood or cover”) positioned within a cabinet (“enclosure”) and defining a grow chamber (pages 61-62, [00334]);
a grow module (300; figure 3B)mounted within the liner and defining a root chamber (20) (pages 61-62, [00334]-[00335]);
a plurality of apertures defined through the grow module, the plurality of apertures being configured for receiving a plurality of plant pods that grow a plurality of plants (see figure 3B, wherein growth medium 20 is contained within an aperture configured for receiving a plurality of plant pods) (pages 80-81, [00400]).
a growth detection system (110) for detecting plant growth of the plurality of plants (page 41, [00281]; page 42, [00285]);
a lighting assembly (212) for selectively illuminating one or more portions of the plurality of plants (page 8, [0041]-[0042]) (pages 62-63, [00337]); and
a controller (150) in operative communication (see figure 1B) with the growth detection system (page 39, [00276]) and the lighting assembly (page 47, [00296]), the controller being configured for:
	detecting an abnormal growth condition of the plurality of plants using the growth detection system (page 23, [00158]); and
	adjusting the lighting assembly to correct the abnormal growth condition of the plurality of plants (page 23, [00158]).
Regarding claim 2, Martin et al discloses a gardening appliance wherein the abnormal growth condition occurs when the plurality of plants grow beyond a predetermined radial distance measured from a central axis of the grow module (page 32, [00227]; page 44, [00290]; page 62, [00335]).
claim 3, Martin et al discloses a gardening appliance wherein the abnormal growth condition occurs when a roundness, a sphericity, or a perimeter-to-area ratio of the plurality of plants drops below a predetermined threshold (page 32, [00227]; page 44, [00290]; page 62, [00335]).
	Regarding claim 4, Martin et al discloses a gardening appliance wherein the controller is further configured for providing a user notification when the abnormal growth condition occurs (pages 23-24, [00160]).
	Regarding claim 5, Martin et al discloses a gardening appliance wherein the user notification includes instructions related to a user manipulation of the plurality of plants (page 24, [00161]).
	Regarding claim 7, Martin et al discloses a gardening appliance wherein the growth detection assembly comprises a camera system (pages 42-43, [00286]).
	Regarding claim 8, Martin et al discloses a gardening appliance wherein the camera system comprises multiple cameras spaced apart within the grow chamber for monitoring plant growth from multiple angles (page 26, [00181]).
	Regarding claim 9, Martin et al discloses a gardening appliance wherein the growth detection assembly comprises a proximity detection system (pages 42-43, [00286]). 
	Regarding claim 10, Martin et al discloses a gardening appliance wherein the proximity detection system comprises one or more of a sonar system, a laser imaging, detection, and ranging (LiDAR) system, a radar system, or another acoustic distance sensor (pages 42-43, [00286]). 
	Regarding claim 11, Martin et al discloses a gardening appliance wherein the growth detection assembly monitors a growth rate of the plurality of plants (page 32, [00230]-[00231], “performance criteria”) and the lighting assembly is adjust to increase or decrease the growth rate (page 33, [00242]).
claim 12, Martin et al discloses a gardening appliance wherein the lighting assembly is operated according to a first lighting schedule for a first illumination region of the grow chamber (page 83, [00408]) and a second lighting schedule for a second illumination region of the grow chamber (page 60, [00332], “…the AI controller 150 may be used to individually control the growing apparatuses 300”).
	Regarding claim 14, Martin et al discloses a gardening appliance wherein the lighting assembly comprises a plurality of light emitting diodes (pages 62-63, [00337]).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (WO-2019237203-A1) in view of Millar (WO-2018231409-A1).
Regarding claim 6, Martin et al discloses a gardening appliance wherein the lighting assembly is configured for illuminating areas that need pruning (pages 47-48, [00298], wherein the lighting assembly is capable providing illumination in response to a detected growth state). Martin et al does 
Millar discloses a gardening appliance wherein a user manipulation comprises removing one or more of a plurality of plants (pages 11-12, [0043]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Martin et al with the user manipulation comprising removing one or more of a plurality of plants as disclosed by Millar for the benefit of removing plants that may have contamination issues (Millar et al: page 12, [0043]), thus preventing the contamination of other healthy plants. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (WO-2019237203-A1) in view of Growx Inc (US-9974243-B2).
Regarding claim 13, Martin et al does not disclose that the lighting assembly of the gardening appliance is selectively operated to simulate environmental lighting.
Growx Inc discloses a gardening appliance wherein the lighting assembly is selectively operated to simulate environmental lighting (column 32, lines 45-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Martin et al with the lighting system selectively operated to simulate environmental lighting as disclosed by Growx Inc for the benefit of allowing some plants to grow more efficiently (column 32, lines 45-62). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:


	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644